Citation Nr: 1828548	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for radial nerve damage, right upper extremity, to include as secondary to right elbow lateral epicondylar surgical release.  

4.  Entitlement to service connection for a muscle condition, right upper extremity, to include as secondary to right elbow lateral epicondylar surgical release.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 2000 to May 2004.

These matters come before the Board of Veteran's Appeal (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  

The May 2012 rating decision denied the Veteran's request to reopen claims for service connection for tinnitus, bilateral pes planus, right elbow tendonitis, radial nerve damage, right upper extremity, a muscle condition, right upper extremity and grant of a compensatory disability rating for right hallux valgus.  

The RO in its April 2016 rating decision reopened and granted the Veteran's claim for service connection for tinnitus and right hallux valgus, and continued right elbow lateral epicondylar surgical release, status-post with tendonitis/epicondylitis, bursitis and degenerative arthritis, at 10 percent disabling.  It also granted service connection for right elbow lateral epicondylar surgical release, status-post with tendonitis/epicondylitis, bursitis and degenerative arthritis with the limitation of extension and right elbow lateral epicondylar surgical release, status-post with tendonitis/epicondylitis, bursitis and degenerative arthritis with the limitation of the forearm, both at a noncompensable rating.  As the grant of these issues by the RO in April 2016 represents the full benefit sought, the issues are no longer in appellate status or before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board notes that the Veteran has a claim for service connection for a neck condition (claimed as neck disability), currently in appellate status before the Board.  Because the Veteran's representative has not yet had a chance to review that separate claim, and in light of the fact that the Board is granting service connection for a claim herein, the Board declines jurisdiction over that separate matter at the moment.  A decision will be forthcoming when otherwise in order.  


FINDINGS OF FACT

1.  The evidence received since the December 2004 VA rating decision regarding the Veteran's bilateral pes planus is not cumulative or redundant and raises the possibility of substantiating the claim.  

2.  The Veteran's preexisting bilateral pes planus was aggravated beyond its natural progression during active service.  

3.  The probative medical evidence of record does not show that the Veteran has a current diagnosis of radial nerve damage of the upper right extremity.  

4.  The probative medical evidence of record does not show that the Veteran has a current diagnosis of a muscle condition, of the upper right extremity.  


CONCLUSIONS OF LAW

1.  New and material evidence was received since the December 2004 VA rating decision to reopen the claim for service connection for bilateral pes planus.  38 U.S.C. §§ 1110, 5108 38 C.F.R. §§ 3.156 (2017). 

2.  The criteria for service connection for bilateral pes planus are met.  38 U.S.C. §§ 1110, 1157 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).  

3.  The criteria for service connection for radial nerve damage of the right upper extremity have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310 (2017).  

4.  The criteria for service connection for a muscle condition of the right upper extremity have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. § 3.303, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  New and Material Evidence for Pes Planus

In the December 2004 VA rating decision, service connection for bilateral pes planus was denied because the evidence of record showed "normal foot configuration with no significant bilateral pes planus."  The Veteran was notified of this action and his appellate rights and did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the December 2004 VA rating decision is final.  38 U.S.C. § 7105(b), (d); 38 C.F.R. § 20.1103 (2017).

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104(b); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  38 U.S.C. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Evidence that is merely cumulative of other evidence in the record could not be new and material even if that evidence were not previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence received since the December 2004 VA rating decision includes a March 2012 VA examination report.  The March 2012 examination report addressed the aggravation theory of the Veteran's bilateral pes planus condition, which existed before service.  The Board finds that this evidence is new and material and was not addressed at the time of the December 2004 VA rating decision.  As a result, the claim is reopened.  38 U.S.C. §§ 1110, 5108; 38 C.F.R. §§ 3.156(a), 3.303.  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing before the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  

To establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Reasonable doubt is resolved in favor of the veteran when there is an approximate balance of positive and negative evidence.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

A.  Bilateral Pes Planus

The Veteran's entrance examination dated in July 1999, noted the presence of moderate, asymptomatic bilateral pes planus.  Therefore, the presumption of soundness does not apply.  The Veteran then is barred from claiming direct service connection for his bilateral pes planus.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995). 

Aggravation of a preexisting disability is governed by the provisions of 38 C.F.R. § 3.306.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Thus, the question before the Board is (1) whether his bilateral pes planus increased in disability during service and (2) if so, whether clear and unmistakable evidence is presented that the condition was not aggravated beyond its natural progression.  38 C.F.R. § 3.306(a).  

In the case at hand, the Veteran's service treatment records (STRs) do not show complaints or treatment for aggravation of pes planus.  However, they do show complaint and treatment for a swollen right foot and bruised and painful arch in March 2004.  The record indicates that the Veteran was unable to wear his boots and was given crutches as a walking aid.  Further, at the separation examination, it was noted that the Veteran had abnormal pes planus which was severe and symptomatic.  The Board, therefore, finds that the Veteran's pes planus increased in severity during service, as it was noted to have been moderate and asymptomatic at his entrance examination.  

A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  If the preexisting disorder increased in severity during service, the clear and unmistakable evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

The Veteran was afforded a VA examination in March 2012.  The March 2012 examiner noted that the Veteran had a diagnosis of pes planus in 2002.  He then opined that the Veteran's bilateral pes planus was not aggravated beyond its natural progression by an in-service injury or event.  The examiner offered as a rationale that he was unable to find any documentation in the service treatment records that the Veteran was specifically seen nor treated for pes planus.  
 
Despite the findings of the VA examiner, the Board concludes that the Veteran's pes planus did increase, and that the evidence is not clear and unmistakable that this increase was due to the natural progression of the disorder.  Most probative is the separation examination in May 2004, finding that the Veteran's pes planus was severe and symptomatic.  There is no clear and unmistakable evidence showing that the Veteran's symptoms in service were the result of the natural progression of pes planus.  38 C.F.R. § 3.306.  Therefore, service connection for bilateral pes planus is warranted based upon aggravation of a preexisting disability.  38 C.F.R. § 3.102.  

B.  Radial Nerve Damage of the Right Upper Extremity

The Veteran contends that he has radial nerve damage of the right upper extremity which was incurred in active military service; specifically, from the right elbow, lateral epicondylar surgical release procedure in service.  

The Veteran's STRs dated in October 2002 note examination findings of: normal right radial motor nerve conduction study; normal right superficial radial sensory nerve, conduction study; and normal right median nerve conduction study including both motor and sensory components.  

In September 2003 the attending physician noted "the presence of 1+ insertional activity in the right extensor indicis proprius suggesting [a] mild denervation hypersensitivity in the distribution of the right posterior interosseous nerve.  However, right radial nerve conduction velocity across the elbow and across the radial neck was 57.6 m/sec, which [was] within normal limits."  

The Veteran underwent tendon repair and bone spur debridement surgery on the right elbow in March 2004.  The physician noted that the Veteran had radial tunnel syndrome.  After the debridement examination, the examiner noted that the Veteran is "aware of the persistence of the symptoms, [the] need for future surgical procedure, neuromas and sympathetic dystrophy were all explained, in particular, the posterior interosseous nerve symptoms which may persist depending on the extent of the damage.  This is undertaken as a last option."  

The Veteran's separation examination notes that he was in good health.  No radial nerve condition was reported.  

A June 2004 joints examination revealed that the Veteran's elbow range of motion was a full extension to 130 degrees of flexion, 90 degrees of pronation, and 90 degrees of supination.  There was a mild positive tenderness over the lateral epicondyle and a positive piano sign with increased pain on resistive extension of the right long finger.  The examiner noted that "otherwise, neurovascularly intact examination."  Regarding the right wrist and hand pain, the examiner noted that 'he [was] neurovascularly intact.  He has negative Tinel's, negative Phalen sign, [and] negative Finkelstein's test."

Post-service treatment records dated in September 2009 notes the Veteran's complaint of intermittent pain from the elbow to the wrist on the right upper extremity (RUE), chronic since surgery in 2004 only when throwing or playing baseball.  The physician noted that there was also a complaint of tingling/numbness down the RUE from the elbow.  

Notes dated in June 2010 indicates that the Veteran told the examining physician that his "elbow problems [had] gone away pretty much on their own."  Other than the previously mentioned entries, the post-service treatment records are silent for any other complaint, treatment or diagnosis of radial nerve damage.  

The Veteran was afforded a VA examination in March 2012.  The examiner noted that he was "unable to establish [a] diagnosis of right arm radial nerve damage since [the] symptoms are not specific to a particular dermatome and strength and reflex exam are within normal limits."  

The Veteran underwent an elbow and forearm conditions examination in October 2014.  The evidence therefrom showed normal extension and flexion.  No pain was noted in the examination. 

Additionally, the evidence from a June 2015 electrodiagnostic study, which included nerve conduction studies (NCS) and needle electromyographic (EMG) studies, noted a normal electrodiagnostic study.  

As the above medical evidence fails to show a current diagnosis of radial nerve damage, the Board finds that service connection is not warranted on a direct or secondary basis.  

The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statement that he experiences intermittent pain from the elbow to the wrist on the right upper extremity is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, the specific issue in this case, whether the Veteran has radial nerve damage that is related to service or his service-connected status post right elbow lateral epicondylar surgical release, falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F .3d at 1377 n.4 (Fed. Cir. 2007).  Determining whether the Veteran has radial nerve damage requires medical inquiry into the biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Although he is competent to report the persistence of his observable symptoms, he is not competent to provide a diagnosis of those symptoms and/or a link to his period of service, any incident therein or his service-connected status post right elbow lateral epicondylar surgical release.  As a result, the probative value of his lay assertion that he has radial nerve damage due to service is low.  

The Board takes note that although the Veteran complained of pain in the elbow to the wrist, pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  There must be a functional loss caused by the pain, which is akin to functional loss caused by a physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, there is no competent medical evidence of any such functional loss.  The Board finds the specific findings of the March 2012 and the June 2014 VA examiners to be more probative of whether the Veteran has a disability than the Veteran's lay statements.  

Since the existence of a current disability is the cornerstone of a claim for VA disability compensation, the Veteran' claim for radial nerve damage cannot proceed.  Degmetich v. Brown, 104 F. 3d 1328; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. at 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Therefore based upon the probative preceding evidence mentioned, the Board finds that the preponderance of the evidence is against the claim, and service connection for radial nerve damage must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Muscle Condition of the Right Upper Extremity

The Veteran contends that he has a muscle condition, right upper extremity that was incurred in active military service; specifically, from the right elbow lateral epicondylar surgical release in service.  

The Veteran's STRs are silent for complaint, treatment, or diagnosis of a muscle condition.  Notes dated in March 2004 shows that the Veteran underwent tendon repair and bone spur debridement surgery on the right elbow in March 2004.  
The Veteran's separation exam noted that he reported a painful shoulder, elbow or wrist.  However, he noted that the pain was in his right elbow due to "recently [having] had surgery."  He also reported that he was in good health.  

Post-service treatment records dated in September 2009 notes the Veteran's complaint of intermittent pain from the elbow to the wrist on the RUE, chronic since surgery in 2004, and only when throwing or playing baseball.  Other than this entry, post-service treatment records are silent for any other complaint, treatment or diagnosis of a right upper arm condition.  

The Veteran was afforded a VA examination in March 2012.  The examiner noted that there was "no pathology found on physical exam" to support the claim for a muscle condition, right upper extremity.  

The Veteran underwent an elbow and forearm conditions examination in October 2014.  The evidence therefrom showed normal extension and flexion.  No pain was noted in the examination.  The muscle strength testing of the right elbow revealed 5/5, normal strength.  The examiner noted no reduction in muscle strength.  

As the above medical evidence fails to show a current diagnosis of a muscle condition, right upper extremity, the Board finds that service connection is not warranted on a direct or secondary basis.  

The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statement that he experiences intermittent pain from the elbow to the wrist on the right upper extremity is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Whether the Veteran has a muscle condition, right upper extremity that is related to service or his service-connected status post right elbow lateral epicondylar surgical release falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F .3d at 1377 n.4 (Fed. Cir. 2007).  Determining whether the Veteran has a muscle condition, right upper extremity requires medical inquiry into the biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Although he is competent to report the persistence of his observable symptoms, he is not competent to provide a diagnosis of those symptoms and/or a link to his period of service, any incident therein or his service-connected status post right elbow lateral epicondylar surgical release.  As a result, the probative value of his lay assertion that he has a muscle condition, right upper extremity due to service is low.  

The Board takes note that although the Veteran complained of pain in the elbow to the wrist, pain alone, pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  There must be a functional loss caused by the pain, which is akin to functional loss caused by a physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, there is also no competent medical evidence of any such functional loss.  The Board finds the specific findings of the March 2012 and subsequent VA examiners to be more probative of whether the Veteran has a disability than the Veteran's lay statements.  

Since the existence of a current disability is the cornerstone of a claim for VA disability compensation, the Veteran' claim for a muscle condition, right upper extremity cannot proceed.  Degmetich v. Brown, 104 F. 3d 1328; Gilpin v. West, 155 F.3d 1353.  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. at 225 (1992); McClain v. Nicholson, 21 Vet. App. 319.  

Therefore based upon the probative preceding evidence mentioned, the Board finds that the preponderance of the evidence is against the claim, and service connection for a muscle condition, right upper extremity must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

New and material evidence having been received; the claim of entitlement to service connection for bilateral pes planus is reopened. 

Service connection for bilateral pes planus is granted.  

Service connection for radial nerve damage, right upper extremity, is denied.  

Service connection for a muscle condition, right upper extremity, is denied.  




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


